Citation Nr: 0009061	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1956 to September 
1964.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in which service 
connection for bilateral hearing loss and service connection 
for bilateral tinnitus was denied.

The veteran has perfected an appeal of that decision.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's current bilateral hearing loss and service.

2.  There is no competent evidence of a nexus between the 
veteran's current bilateral tinnitus and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for 
bilateral tinnitus is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record demonstrates that there were no 
complaints or findings of bilateral hearing loss or tinnitus 
in service.  At the time of his August 1964 service 
separation examination, the veteran was noted to have 15/15 
hearing on spoken voice testing, bilaterally.

In March 1996, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported military exposure to small and heavy weapons fire 
without ear protection.  He indicated that he was assigned to 
duty as a high speed radio operator.  He also stated that, 
while in Vietnam in 1962 and 1963, he was exposed to 
artillery and small arms fire without ear protection.  He 
reported that he worked as a fire fighter and truck driver 
after service and used ear protection.  He noted recreational 
weapons firing and shop work with ear protection.  He 
reported bilateral tinnitus and hearing loss from service but 
that his hearing worsened over time.  He noted that he had 
been using hearing aids for the past 5 years.  He reported no 
direct physical injury to either ear and denied middle ear 
infections. 

Hearing loss was reportedly manifested as a difficulty 
understanding speech in the presence of background noise, 
when two or more people were speaking, and when speech was 
softly voiced or not well articulated.  He reported 
difficulty hearing and understanding phone and telephone 
conversations without amplification.  The tinnitus reportedly 
consisted of constant bilateral ear ringing, varying in pitch 
and intensity.  He reported that the tinnitus did not pulsate 
and sometimes interfered with sleep or mental concentration.  
Mild to moderate bilateral sensorineural hearing, bilateral 
tinnitus, and bilateral tympanosclerosis was assessed.

During the March 1996 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
75
80
LEFT
20
20
60
90
105

The average decibel reading was 51 in the right ear and 69 in 
the left ear.  

Speech recognition testing was 96 percent in the right ear 
and 90 in the left ear.

The veteran reported that he had suffered constant bilateral 
tinnitus for 30 years.  He indicated that he first noticed 
the symptoms after he returned from Vietnam.  He described 
the sound as "squelch like" and like an "ocean sound."  
The examiner concluded that the veteran had mild to severe 
hearing loss from 1500 Hertz and above bilaterally.

A February 1997 VA hearing aid evaluation showed the 
veteran's hearing to be within normal limits through 1500 
Hertz with a mild sloping to severe-profound sensorineural 
loss, and normal hearing through 1000 Hertz with a mild 
sloping to profound primarily sensorineural loss.  

During a May 1997 VA examination, the veteran's ear canals 
and the mastoid area posterior of the pinna were reportedly 
painful to touch.  Hearing aids were ordered.

In his July 1997 substantive appeal, the veteran indicated 
that his hearing loss was a result of being a radio operator 
and working in close proximity to heavy artillery during his 
service in Vietnam.  He reported that he was not given a 
hearing test in service and that he was told the ringing in 
his ears would go away.

During a February 2000 hearing before the undersigned at the 
RO, the veteran testified that while serving as a radio 
operator, the North Koreans sent high frequency signals 
through the lines.  He indicated that his ears would hurt for 
weeks at a time and he required headache medicine.  He 
reported that his ears would ring.  He noted that he would 
alternate ears with which he would listen to the radio, but 
that after a while, he was unable to listen with the left 
ear. 

He also testified that he "was in the field" in Vietnam.  
He noted that while acting as a radio operator, he was 
exposed to noise from, inter alia, howitzers, choppers, and 
rounds.  

He testified that the ringing in his ears began in Korea, in 
1960, while operating a radio and had continued ever since.  
He stated that he had complained of hearing loss and tinnitus 
several times in service.  He testified that he was once in 
charge of dispatching trucks for a while after being removed 
from duty due to ear problems.  He indicated that he sought 
treatment for his hearing after service from 1965-1967 and 
was fitted with hearing aids.  He noted that his last visit 
with his post-service audiologist was 10 years ago and that 
the records were not available.  He noted that he had 
continued to have his hearing aids maintained since that time 
at other locations until 1983 or 1984.  

He testified that among other jobs, he worked at a fire 
department, but that he avoided loud noises there.  

The veteran also testified that a VA physician linked his 
hearing problems with service but that he believed it was 
part of the record.


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection for sensorineural hearing loss may be 
granted if manifested to a compensable degree within one year 
of separation from service, under the presumption referable 
to organic diseases of the nervous system.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1999), which provides that hearing loss will be considered 
to be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  Service connection may also be granted for disease 
that is diagnosed after discharge from military service, when 
all of the evidence establishes that such disease was 
incurred in service.  Cosman v. Principi, 3 Vet. App. 303, 
305 (1992); 38 C.F.R. § 3.303(d) (1999).

A well grounded claim is a plausible claim, one that appears 
to be meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
10 Vet. App. 488 (1997).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists. In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).



Analysis

The veteran is competent to report that he experienced noise 
exposure during service.  Such incidents are consistent with 
the circumstances of his service.  Thus there is competent 
evidence of an inservice injury.  

There is also competent evidence of current hearing loss and 
tinnitus in the form of the findings on the March 1996 VA 
audiology examination that the veteran had bilateral hearing 
loss and bilateral tinnitus.  See 38 C.F.R. § 3.385.  Thus, 
the first and second Caluza elements have been satisfied.  
Caluza, 7 Vet. App. at 506.  

The veteran has reported a continuity of hearing loss and 
tinnitus since service.  He is competent to report such a 
continuity of symptomatology.  However, competent evidence 
would be necessary to link the continuity of symptomatology 
to the current diagnoses.  He would not be competent to say 
that his hearing thresholds met the criteria for a hearing 
loss disability, or to say that his current hearing loss and 
tinnitus were caused by the noise exposure in service, as 
opposed to the documented noise exposure after service.  
Grottveit v. Brown, 5 Vet. App 91 (1993).  For these reasons, 
the veteran, as a lay person, would not be competent link the 
current hearing loss and tinnitus to the continuity of 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).

As to the claim of service connection for tinnitus, it might 
be argued that this is the type of condition a lay person 
would be able to observe and for which he could offer 
competent evidence of a continuity of symptomatology linked 
to the current diagnosis.  See Falzone v. Brown, 8 Vet. App. 
398, 406 (1996).  However, the veteran has reported 
significant post-service noise exposure, and he would lack 
the requisite medical expertise to say that his continuity of 
symptomatology was due the inservice as opposed to post-
service noise exposure.

As there has been no competent medical evidence submitted 
linking any current bilateral hearing loss or tinnitus to the 
veteran's period of service, the claims are not well grounded 
and must be denied.

The Board notes that although the veteran appears to allege 
that he sustained hearing loss and tinnitus as a result of 
combat exposure, there are no awards or citations or other 
corroborative evidence in this case indicating that the 
veteran served in combat.  Therefore, the veteran's 
assertions are not sufficient proof of service connection.  

Even if the veteran were found to have served in combat, as 
stated above, there is no evidence of a nexus between current 
disability and service.  See Wade, 11 Vet. App. at 302.



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

